              Case 2:20-cv-01479-RFB-DJA Document 11 Filed 10/29/20 Page 1 of 2




1
                                   UNITED STATES DISTRICT COURT
2
                                           DISTRICT OF NEVADA
3
                                                      ***
4
      RONNIE EDWARDS,                                     Case No. 2:20-cv-01479-RFB-DJA
5
                                            Petitioner,             SCHEDULING ORDER
6              v.
7
      CHARLES DANIELS, et. al,
8
                                         Respondents.
9

10

11            On August 25, 2020, this court granted petitioner Edwards’s motion for appointment of
12   counsel and appointed the Federal Public Defender (FPD) to represent him in this proceeding
13   under 28 U.S.C. § 2254. ECF No. 4. Because counsel for both parties have appeared (ECF Nos.
14   7/8), the court now issues the following scheduling order:
15            Amended Petition. If petitioner wishes to file an amended petition in this action, he must
16   do so within 45 days of the date this order is entered. The amended petition must state whether
17   each ground for relief has been exhausted in state court. For each claim that has been exhausted,
18   the amended petition must state how, when, and where that occurred.
19            Response to Petition. Respondents will have 60 days from receipt of the amended petition
20   (or from the expiry of the period for filing an amended petition if none is filed) to file and serve
21   an answer or other response to the amended petition.
22            Reply. Petitioner will have 45 days following service of an answer to file and serve a reply.
23   Respondents will then have 30 days from receipt of the reply to file and serve a response to the
24   reply.
25

26

27

28
            Case 2:20-cv-01479-RFB-DJA Document 11 Filed 10/29/20 Page 2 of 2




1           Briefing of Motion to Dismiss. If respondents file a motion to dismiss, petitioner will have

2    60 days following service of the motion to file and serve a response to the motion. Respondents

3    will then have 30 days following service of the response to file and serve a reply.

4           Discovery. If petitioner wishes to move for leave to conduct discovery, he must file and

5    serve that motion concurrently with, but separately from, the response to respondents’ motion to

6    dismiss or the reply to respondents’ answer. Any motion for leave to conduct discovery filed by

7    petitioner before that time may be considered premature, and it may be denied without prejudice

8    on that basis. Respondents’ response to any motion for leave to conduct discovery must be filed

9    concurrently with, but separately from, their reply in support of their motion to dismiss or their

10   response to petitioner’s reply. Petitioner will then have 20 days to file and serve a reply in support

11   of his discovery motion.

12          Evidentiary Hearing. If petitioner wishes to request an evidentiary hearing, he must file

13   and serve a motion for an evidentiary hearing concurrently with, but separately from, the response

14   to respondents’ motion to dismiss or the reply to respondents’ answer. Any motion for an

15   evidentiary hearing filed by petitioner before that time may be considered premature, and it may

16   be denied without prejudice on that basis. The motion for an evidentiary hearing must specifically

17   address why an evidentiary hearing is required and must meet the requirements of 28 U.S.C. §

18   2254(e). The motion must state whether an evidentiary hearing was held in state court, and, if so,

19   identify where the transcript is located in the record. If petitioner files a motion for an evidentiary

20   hearing, respondents’ response to that motion must be filed concurrently with, but separately from,

21   their reply in support of their motion to dismiss or their response to petitioner’s reply. Petitioner

22   will then have 20 days to file and serve a reply in support of the motion for an evidentiary hearing.

23          IT IS SO ORDERED.

24          Dated: October 29, 2020.
                                                            __________________________________
25                                                          RICHARD F. BOULWARE, II
26                                                          U.S. District Judge

27

28
                                                       2
